UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7134



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DWAYNE TWANE WALKER, a/k/a Dana,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CR-96-53, CA-99-719-7)


Submitted:   March 22, 2001                 Decided:   March 28, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwayne Twane Walker, Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dwayne Twane Walker seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. United States v. Walker, Nos. CR-96-53; CA-99-

719-7 (W.D. Va. July 14, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




                                  2